Windle, J.,
This case was tried with that of Floyd E. Henry and Ethel F. Henry, his wife, v. Blanche Miller, No. 95, April Term, 1929, and a nonsuit was granted in both cases, on the ground of contributory negligence. For the reasons given in the opinion this day filed in the above mentioned case, overruling a motion to strike off the nonsuit therein, we overrule the like motion in this suit. Plaintiff, Lois Henry, a passenger in defendant’s car along with her mother, Ethel F. Henry, testified that defendant was driving forty miles per hour, and faster going down hill, that she, plaintiff, knew it was a dangerous rate of speed, but that she made no protest. She is sixteen years of age, old enough to be chargeable with contributory negligence. She was guilty thereof on the day in question and may not recover.
Motion overruled.